Citation Nr: 1718801	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to reinstatement of death pension prior to July 1, 2012 and a higher rate of death pension from August 1, 2013.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from February 1951 to February 1955 and from January 1959 to January 1963.  The Veteran had a subsequent period of active service from January 15, 1963 to October 1965, but received a dishonorable discharge for that period of service.  The character of the Veteran's October 1965 discharge is a bar to VA benefits stemming from the period of service from January 15, 1963 to October 1965.  See February 2012 Administrative Decision.   

The Veteran died in August 2006.  The appellant is the Veteran's surviving spouse.

In a January 2011 decision, the Board determined that the criteria for recognition of the appellant as the Veteran's surviving spouse were met.  The Board remanded the issue of entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death to the RO for initial consideration.  

In a June 2012 decision, the Board denied service connection for the cause of the Veteran's death.  The Board also determined that the claim included the issues of entitlement to nonservice-connected death pension and accrued benefits.  The Board remanded those issues to the RO for initial consideration, followed by issuance of a Supplemental Statement of the Case if the claims were not granted in full.  

In an October 2012 decision, the Honolulu RO granted nonservice-connected pension benefits on an accrued benefits basis.  The RO also denied service connection for arthritis of the hands and feet, a left elbow disability, residuals of a broken right wrist, a left foot fallen arch, blindness of the right eye, bilateral hearing loss, tinnitus, hypertension, and depression, for purposes of accrued benefits. 

In October 2012, the RO denied the appellant's claim for death pension on the basis that she did not provide necessary income information.  In October 2012, the RO issued a Supplemental Statement of the Case addressing the issue of nonservice-connected death pension.  In November 2012, the appellant's appeal of this issue was closed after she advised the RO that she no longer wished to continue the appeal of that issue.  

In February 2013, the appellant submitted a claim to reopen service connection for the cause of the Veteran's death.  In April 2013, the St. Paul Pension Management Center denied the appellant's request for reinstatement of death pension and her claim for DIC based on service connection for the cause of the Veteran's death.  The appellant appealed the April 2013 decision.

Prior to certification of the appeal to the Board, in June 2013, the PMC reinstated the appellant's death pension, effective August 1, 2013.  In a November 2013 statement, the appellant indicated that she disagreed with the amount of her monthly pension.  In an April 2015 decision, the PMC reduced her monthly pension to $26 monthly, effective January 2, 2014, based on an increase in countable income.   

The Board remanded the claims in August 2015 in order to provide the appellant notice of the evidence required to substantiate the claim to reopen service connection for the cause of the Veteran's death and reinstatement of death pension.  

In an August 2016 decision, the Board reopened the claim for service connection for the cause of the Veteran's death and remanded the claims for service connection for the casue of the Veteran's death and reinstatement of death pension prior to July 1, 2012 and a higher rate of death pension from August 1, 2013.  The requested actions have been completed, and the case has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

FINDINGS OF FACT

1.  The Veteran was service-connected for left foot pes planus. 

2.  The Veteran died in August 2006.   His death certificate lists the cause of death as arteriosclerotic and cerebrovascular disease. 

3.  Cardiovascular and cerebrovascular disease did not manifest during service; or within a presumptive period after service; and neither cardiovascular disease nor cerebrovascular disease are otherwise related to a disease or injury in service.  

 4. The Veteran served during a period of war; the Appellant is his surviving spouse and does not have any dependent children.

 5.  Prior to July 1, 2012, the Appellant's countable annual income exceeded the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.

6.  The appellant has not submitted income information for the period from August 1, 2013.


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2016).

2.  Prior to July 1, 2012, the appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits. 38 U.S.C.A. §§ 101 , 501, 1151, 1503, 1541 (West 2016); 38 C.F.R. 
§§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2016).

3.  From August 1, 2013, the criteria for a higher rating for nonservice-connected death pension are not met.  38 U.S.C.A. §§ 101 , 501, 1151, 1503, 1541 (West 2016); 38 C.F.R. §§ 3.2 , 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2016).

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

 In December 2016, the RO sent the appellant a letter requesting financial information necessary to decide the claim for pension benefits.  

A December 2016 letter informed the appellant of the evidence needed to substantiate a claim for service connection for the cause of death. The December 2016 letter advised the appellant what information and evidence must be submitted by the appellant and what evidence VA would obtain. 

This duty includes assisting the claimant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim. VA has obtained the service treatment records.  The appellant has not identified additional outstanding pertinent treatment records that have not been obtained. 

The Board notes that a VA medical opinion was not obtained in connection with this appeal.  The record does not present evidence of a link between service and the cause of death, so as to warrant a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006);

The Board finds that no further notice or assistance is required for a fair adjudication of the appellant's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. §  3.312 (a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. §  3.312 (b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. §  3.312 (c)(1). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including brain hemorrhage, brain thrombosis, and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm Hg or greater and/or systolic blood pressure predominantly 160mm, or greater.  38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1 (2016).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The appellant asserts that the Veteran's death is related to his active service.  She asserts that the Veteran had combat service in Vietnam, which contributed to his death.  In statements in support of her claim, the appellant has indicated that the Veteran had to take blood pressure medications because of his experiences in Vietnam.  See substantive appeal, March 7, 2008.  

The Veteran's death certificate indicates that he died in August 2006.  The immediate causes of death were arteriosclerotic cerebrovascular and cardiovascular disease.  

The Veteran had active duty service from February 1951 to February 1955 and from January 1959 to January 1963.  The Veteran had a subsequent period of active service from January 15, 1963 to October 1965, but received a dishonorable discharge for that period of service.  The character of the Veteran's October 1965 discharge is a bar to VA benefits stemming from the period of service from January 15, 1963 to October 1965.  See February 2012 Administrative Decision.   

Service treatment records do not reflect findings of cerebrovascular or cardiovascular disabilities the periods of honorable service from February 1951 to February 1955 and January 1959 to January 1963.  A January 1955 separation examination shows a blood pressure reading of 120/80.  The reported indicated that there were normal vascular and cardiovascular examinations.

The evidence of record does not establish that brain hemorrhage, brain thrombosis, or cardiovascular-renal disease manifested within one year of separation from service in February 1955.  Accordingly, service connection may not  be presumed.  
§§ 3.307, 3.309.  

The Board observes that a blood pressure reading of 144/90 was recorded on a discharge examination in March 1965.  No diagnosis of hypertension was noted. Although the Veteran had an elevated blood pressure reading in March 1965, as defined by VA regulation, VA compensation may not be awarded on the basis of findings made during a period of dishonorable service.   

The appellant asserts that the Veteran's disabilities are related to combat service in Vietnam.   See Substantive Appeal, September 4, 2008.   She has submitted a copy of a travel authorization dated in September 1969.  The authorization shows that the Veteran was authorized to travel to Vietnam on behalf of Chrysler Corporation.  The Veteran was authorized to travel to Vietnam on behalf of  Chrysler for a two-year period from September 1969.  The travel period is after the Veteran's last period of active service and appears to have occurred in conjunction with his employment with Chrysler.  Thus, there is no evidence of combat service in Vietnam during the Veteran's active service, as alleged by the appellant.  

In May 2006, the NPRC determined that there was no evidence to substantiate the Veteran's service in Vietnam.  To the extent that the appellant is attempting to establish that the Veteran's disabilities may have been related to Agent Orange exposure, Agent Orange exposure is not conceded, as there is no evidence that the Veteran served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (a) (West 2016); 38 C.F.R. §§ 3.307.  

Post-service medical records indicate that hypertension was initially diagnosed in 1990.  The period of more than 30 years between service separation and initial post-service diagnosis of hypertension weighs against a relationship between the Veteran's hypertension and an injury or disease during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).

The Board finds that there is no competent evidence of a link between the Veteran's service and his arteriosclerotic and cerebrovascular disease.  Records dated in 2006 reflect treatment of cerebrovascular accident. However, the records do not provide medical evidence linking cerebrovascular accident to the Veteran's active service.  

The Board has considered the lay statements of the appellant. As noted above, the appellant asserts that the Veteran's hypertension was related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, as the etiology of conditions such as arteriosclerotic and cerebrovascular disease are complex medical questions, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the appellant may serve to establish any association between the Veteran's death and service.

The Board finds that there is no competent and credible evidence showing that a disability incurred in or aggravated by service caused or contributed to the Veteran's death.  Although the Board is very sympathetic to the appellant, for the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran's death from arteriosclerotic and cerebrovascular disease was related his active service.  The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).

Nonservice-Connected Death Pension

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. 
§ 1541 (a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23  and 3.24.  See 38 C.F.R. § 3.3 (b)(4).

The Veteran in this case served during the Korean War period.  See 38 U.S.C.A. 
§ 101 (29)(B); 38 C.F.R. § 3.2 (f).  The Appellant is the Veteran's surviving spouse. See 38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).  However, in order to be entitled to nonservice-connected death pension benefits, the Appellant must also meet specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; C.F.R. § 3.271. The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. 
§ 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. §1503 (a); see also 38 C.F.R. § 3.271 (a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272 (g)(2)(iii).

Under 38 C.F.R. § 3.272 , amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272 (h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272 (h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272 (h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. 
§ 3.21.  The maximum annual pension rate (MAPR) is adjusted from year to year.  If the Appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

A January 2013 decision awarded death pension benefits effective from September 1, 2006 and terminated death pension from July 1, 2012 because the appellant's income exceeded allowable limits.  In April 2013, the Pension Management Center denied the appellant's claim to reinstate nonservice-connected death pension benefits.  The denial was based on a finding that the appellant's income for 2013 exceeded the 2013 MAPR for a surviving spouse with no dependents, which is 
$ 8,359.

In June 2013, the Pension Management Center reinstated the appellant's death pension, effective August 1, 2013.  In November 2013, the appellant disagreed with the amount of her monthly pension.

In December 2016, the RO sent the appellant a letter requesting that she complete and return an Improved Pension Eligibility Verification Report for February 1, 2012 to the present.  The appellant did not provide the information requested in the December 2016 letter. 

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to her claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  In the present case, the Appellant has not submitted information regarding her income, which is necessary to determine whether she is entitled to pension benefits.  

Based on the foregoing, the appellant is not entitled to reinstatement of death pension prior to July 1, 2012.  She has not provided income information to establish that her income prior to July 1, 2012 did not exceed allowable limits for that period.  The appellant also has not provided income information for the period from 
August 1, 2013.  Accordingly, the evidence of record does not show that a higher rate of pension is warranted from August 1, 2013.   As the preponderance of the evidence is against the claims for reinstatement of pension prior to July 1, 2012 and a higher pension rate from August 1, 2013, the claim must be denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension prior to July 1, 2012 and a higher rate of death pension from August 1, 2013 is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


